Citation Nr: 1540402	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder of the feet.  

2.  Whether new and material evidence has been received to reopen service connection for asthma.  

3.  Whether new and material evidence has been received to reopen service connection for emphysema.  

4.  Whether new and material evidence has been received to reopen service connection for allergic rhinitis.  

5.  Whether new and material evidence has been received to reopen service connection for sinusitis.  

6.  Whether new and material evidence has been received to reopen service connection for high cholesterol (hypercholesterolemia).  

7.  Whether new and material evidence has been received to reopen service connection for hypertension.  

8.  Whether new and material evidence has been received to reopen service connection for esophagitis and acid reflux.  

9.  Whether new and material evidence has been received to reopen service connection for a hiatal hernia.  

10.  Whether new and material evidence has been received to reopen service connection for diverticulitis, also claimed as diverticulosis.  

11.  Whether new and material evidence has been received to reopen service connection for nausea with vomiting.  

12.  Whether new and material evidence has been received to reopen service connection for sleep apnea.  

13.  Whether new and material evidence has been received to reopen service connection for a hole in the eardrum, to include recurrent ear infections (inner ear dysfunction).  

14.  Entitlement to service connection for sinus bradycardia.

15.  Entitlement to service connection for hypertension. 

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the Board's office in Washington D.C.  However, in August 2014, the Veteran withdrew his request for a Board hearing and requested that his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied service connection for asthma, emphysema, allergic rhinitis, sinusitis, high cholesterol, hypertension, esophagitis, hiatal hernia, diverticulitis, nausea with vomiting, sleep apnea, Eustachian tube dysfunction, and a hole in the eardrum.  In the same September 2008 rating decision, the RO denied reopening of service connection for a skin disorder of the feet, and entitlement to a TDIU.  The Veteran did not file a timely Notice of Disagreement following the September 2008 rating decision. 

2.  Additional evidence received since the September 2008 rating decision on the issues of service connection for a skin disorder of the feet, asthma, emphysema, allergic rhinitis, sinusitis, hypercholesterolemia, esophagitis and acid reflux, hiatal hernia, diverticulitis, nausea with vomiting, sleep apnea, and inner ear dysfunction does not relate to an unestablished fact necessary to substantiate the claim.  

3.  Additional evidence received since the September 2008 rating decision on the issue of service connection for hypertension is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran does not have a current disability manifested by sinus bradycardia.  


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a skin disorder of the feet, asthma, emphysema, allergic rhinitis, sinusitis, hypercholesterolemia, esophagitis and acid reflux, hiatal hernia, diverticulitis, nausea with vomiting, sleep apnea, and inner ear dysfunction.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  The criteria for service connection for sinus bradycardia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

The RO provided notice to the Veteran in June 2010 compliant with Dingess and Kent, prior to the initial adjudication of the claims in February 2011.  The RO provided notice to the Veteran addressing new and material evidence, and notice regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2010 notice letter addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA has no specific duty to conduct an examination with respect to claims to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456.

In August 2010 and again in October 2010, the Veteran was scheduled for several VA examinations in connection with his current claims on appeal.  However, in subsequent correspondences, the Veteran indicated that he would not attend the VA examinations because he was "not willing to risk an increase in bad health, or possible sickness and death attempting to take these examinations."  See August 2010 Statement; October 2010 Statement.  The Veteran further instructed VA to "not schedule me for anymore physical examinations.  I want a ruling based upon the evidence I have sent you."  See October 2010 Statement (emphasis in original).  Therefore, the Board will proceed with adjudication of the issues on appeal on the evidence of record as it is currently developed.  See 38 C.F.R. § 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Id.  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection - Analysis

In a September 2008 decision, the RO, in pertinent part, denied service connection for asthma, emphysema, allergic rhinitis (claimed as allergies and other breathing problems), sinusitis, high cholesterol, hypertension (claimed as blood pressure problems), esophagitis (also claimed as acid reflux and esophageal reflux), hiatal hernia, diverticulitis (also claimed as diverticulosis), nausea with vomiting, sleep apnea, Eustachian tube dysfunction (claimed as chronic ear infections), and a hole in the eardrum.  In the same September 2008 decision, the RO also denied reopening of service connection for a skin disorder of the feet (claimed as dyshidrosis and too much sweating).  In a September 2008 correspondence, the RO informed the Veteran of the decision.  The Veteran did not file a timely Notice of Disagreement following the September 2008 rating decision; therefore the September 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In April 2010, the Veteran submitted correspondence that he labeled a "Notice of Disagreement" in which he contended that "some of the previous decisions dated September 30, 2008 on my claim for service connected compensation . . . were wrong."  In the June 2010 VCAA notice, the RO informed the Veteran that his April 2010 correspondence was considered an application to reopen the claims of service connection as his correspondence was received more than one year following notification of the September 2008 adverse rating decision.  The Veteran now seeks to reopen the previously denied claims.  

In the September 2008 rating decision, the RO denied reopening of service connection for a skin disorder of the feet (claimed as dyshidrosis and too much sweating).  In August 2007, the Board previously denied service connection for a skin disorder of the feet because the evidence of record did not show a relationship between the Veteran's current skin disorder of the feet and his military service, to include as due to exposure to herbicides.  In the September 2008 rating decision, the RO indicated that the Veteran did not submit new and material evidence that demonstrated a plausible link between his current skin disorder of the feet and his military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to a skin disorder of the feet included service treatment records; VA treatment records through 2008; an October 2006 VA examination report, which provided a current diagnosis of dyshidrosis; and a January 2007 VA addendum medical opinion, which provided a negative nexus opinion.  In addition, the record contained statements from the Veteran in which he asserted that his current skin disorder of the feet was causally related to service, to include due to exposure to Agent Orange while in the Republic of Vietnam and exposure to cold temperatures while stationed in Alaska.   

In the September 2008 rating decision, the RO denied service connection for asthma, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic respiratory disability related to asthma.  The RO also noted that asthma was not among those conditions with a known association with exposure to herbicides; as such the presumptive service connection provisions did not apply.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the Veteran's asthma was incurred in, or caused by, military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to asthma included service treatment records, VA treatment records through 2008, and private treatment records from 2008, which provide a current diagnosis of asthma.  In addition, the record contained statements from the Veteran in which he asserted that his current asthma was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for emphysema.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic respiratory disability related to emphysema.  The RO also noted no current diagnosis of emphysema.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the emphysema had been clinically diagnosed with a plausible link to military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to emphysema included service treatment records, VA treatment records through 2008, and private treatment records.  In addition, the record contained statements from the Veteran in which he asserted that he currently has emphysema and that it was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for allergic rhinitis, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic respiratory disability related to allergic rhinitis.  The RO also noted that allergic rhinitis was not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the Veteran's allergic rhinitis was incurred in, or caused by, military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to allergic rhinitis included service treatment records, VA treatment records through 2008, and private treatment records from 2005 through 2008, which document a current diagnosis of allergic rhinitis.  In addition, the record contained statements from the Veteran in which he asserted that his current allergic rhinitis was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for sinusitis, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic respiratory disability related to sinusitis.  The RO also noted that sinusitis was not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  Finally, the RO noted no evidence of a current diagnosis of sinusitis.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that sinusitis had been clinically diagnosed with a plausible link to military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to sinusitis included service treatment records, VA treatment records through 2008, and private treatment records.  In addition, the record contained statements from the Veteran in which he asserted that he has sinusitis and that it was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for high cholesterol, to include as due to exposure to herbicides.  The RO indicated that high cholesterol (hypercholesterolemia) was a laboratory finding and not a clinical diagnosis subject to service connection.  In conclusion, the RO determined that service connection was not warranted.  

Evidence of record at the time of the September 2008 rating decision pertaining to hypercholesterolemia included service treatment records, VA treatment records through 2008, and private treatment records from 2007, which indicate hyperlipidemia.  In addition, the record contained statements from the Veteran in which he asserted that his current hypercholesterolemia was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for hypertension, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for hypertension.  The RO also noted that hypertension was not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  Finally, the RO noted no evidence of a current diagnosis of hypertension.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that hypertension had been clinically diagnosed with a plausible link to military service.    

Evidence of record at the time of the September 2008 rating decision pertaining to hypertension included service treatment records, VA treatment records through 2008, and private treatment records from 2008, which indicate a current diagnosis of borderline hypertension.  In addition, the record contained statements from the Veteran in which he asserted that he has hypertension and that it was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for esophagitis (also claimed as acid reflux and esophageal reflux), to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic digestive disability related to esophagitis, acid reflux, and esophageal reflux.  The RO also noted that esophagitis was not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the Veteran's esophagitis was incurred in, or caused by, military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to esophagitis included service treatment records, VA treatment records through 2008, and private treatment records from 2007, which provide a current diagnosis of esophagitis and gastroesophageal reflux disease (GERD).  In addition, the record contained statements from the Veteran in which he asserted that his current esophagitis was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for a hiatal hernia, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic digestive disability related to a hiatal hernia.  The RO also noted that hiatal hernia was not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the Veteran's hiatal hernia was incurred in, or caused by, military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to hiatal hernia included service treatment records, VA treatment records through 2008, and private treatment records from 2007, which provide a current diagnosis of hiatal hernia.  In addition, the record contained statements from the Veteran in which he asserted that his current hiatal hernia was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for diverticulitis (also claimed as diverticulosis), to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic digestive disability related to diverticulitis or diverticulosis.  The RO also noted that diverticulitis and diverticulosis were not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that diverticulitis or diverticulosis had been clinically diagnosed with a plausible link to military service.   

Evidence of record at the time of the September 2008 rating decision pertaining to diverticulitis included service treatment records, VA treatment records through 2008, and private treatment records from 2007 and 2008, which provide diagnoses of pandiverticulitis and diverticulosis.  In addition, the record contained statements from the Veteran in which he asserted that he has diverticulitis and that it was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for nausea with vomiting, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic digestive disability related to complaints of nausea with vomiting.  The RO noted that nausea and vomiting were symptoms, not a clinical diagnosis subject to service connection; however, the RO found no evidence of a current diagnosis associated with nausea and vomiting.  In conclusion, the RO determined that service connection was not warranted.  

Evidence of record at the time of the September 2008 rating decision pertaining to nausea with vomiting included service treatment records, VA treatment records through 2008, and private treatment records from 2007, which indicate regurgitation and dyspepsia.  In addition, the record contained statements from the Veteran in which he asserted that he has a disability manifested by nausea with vomiting and that it was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for sleep apnea, to include as due to exposure to herbicides.  The RO noted no in-service complaints of, diagnosis of, or treatment for a chronic respiratory disability related to sleep apnea.  The RO also noted that sleep apnea was not among those conditions with a known association with exposure to herbicides; as such, the presumptive service connection provisions did not apply.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the Veteran's sleep apnea was incurred in, or caused by, military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to sleep apnea included service treatment records, VA treatment records through 2008, and private treatment records from 2007, which provide a current diagnosis of sleep apnea.  In addition, the record contained statements from the Veteran in which he asserted that his current sleep apnea was causally related to service.  

In the September 2008 rating decision, the RO denied service connection for Eustachian tube dysfunction (claimed as chronic ear infections).  The RO also denied service connection for a hole in the ear drum.  The RO noted an in-service diagnosis of bilateral Eustachian tube dysfunction, but found no chronic disability.  In conclusion, the RO determined that service connection was not warranted as the evidence of record did not establish that the Veteran had a currently-diagnosed disability with a plausible link to military service.  

Evidence of record at the time of the September 2008 rating decision pertaining to inner ear dysfunction included service treatment records, VA treatment records through 2008, and private medical records from 1999 through 2007, which reflect current inner ear disorders.  In addition, the record contained statements from the Veteran in which he asserted that his inner ear dysfunction began during service and has continued since service.  

In April 2010, the Veteran submitted his application to reopen service connection for the claims on appeal, along with copies of his service treatment records.  In addition, the Veteran submitted two pages of treatment records from the Walter Reed Army Medical Center; however, the date of these treatment records is unclear.  The Veteran indicated that these treatment records are from 1987.  The VA clinician appears to have dated the treatment record in July 1981, but indicated that the Veteran was 21 years of age, which would imply that the records are from 1971.  Regardless, these treatment records reflect the Veteran's complaints of "knots" on his tongue, and no other complaints.  Accordingly, these treatment records are not relevant to the current claims on appeal.  In addition to copies of service treatment records and statements submitted by the Veteran, evidence associated with the claims file since the last final disallowance of the claims includes VA treatment records through 2013, and private treatment records through 2013.  

Regarding the claim of skin disorder of the feet, the recently submitted medical evidence does not demonstrate current treatment for a skin disorder of the feet.  In addition, the medical evidence does not contain any evidence regarding a nexus of the Veteran's skin disorder of the feet to his military service.  As such, the recently submitted medical evidence is not new and material evidence as is does not relate to the Veteran's skin disorder of the feet.  In the Veteran's recent statements, he contends that his skin disorder of the feet began during service and has continued since service separation; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.  

Regarding the claim of asthma, the recently submitted medical evidence demonstrates continued treatment for asthma; however, the medical evidence does not contain any evidence regarding the nexus of the Veteran's asthma.  As such, while the recently submitted medical evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim of service connection; the medical evidence does not tend to show that the Veteran's current asthma was incurred in service.  To the contrary, a May 2011 VA treatment record indicates that the Veteran reported the onset of his asthma to be 2001.  In the Veteran's recent statements, he contends that his current asthma is related to several upper respiratory infections he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.    

Regarding the claim of emphysema, the recently submitted medical evidence does not provide a diagnosis of emphysema or contain any evidence regarding a nexus of a respiratory disability.  As such, the recently submitted medical evidence is not new and material evidence as is does not relate to the claim of emphysema.  In the Veteran's recent statements, he contends that he currently has a diagnosis of emphysema and that it is related to several upper respiratory infections he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.      

Regarding the claim of allergic rhinitis, the recently submitted medical evidence demonstrates continued treatment for allergic rhinitis; however, the medical evidence does not contain any evidence regarding the nexus of the Veteran's allergic rhinitis.  As such, while the recently submitted medical evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim of service connection; the medical evidence does not tend to show that the Veteran's current allergic rhinitis was incurred in service.  As indicated above, a May 2011 VA treatment record indicates that the Veteran reported the onset of his breathing difficulties to be 2001.  In the Veteran's recent statements, he contends that his current allergic rhinitis is related to several upper respiratory infections he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.       

Regarding the claim of sinusitis, the recently submitted medical evidence does not provide a diagnosis of sinusitis or contain any evidence regarding a nexus of a respiratory disability.  As such, the recently submitted medical evidence is not new and material evidence as is does not relate to the claim of sinusitis.  In the Veteran's recent statements, he contends that he currently has a diagnosis of sinusitis and that it is related to several upper respiratory infections he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.      

Regarding the claim of hypercholesterolemia, the recently submitted medical evidence demonstrates continued treatment for hypercholesterolemia.  In the Veteran's recent statements, he contends that his current hypercholesterolemia is related to service.  In addition, the Veteran contends that his hypercholesterolemia is secondary to service-connected diabetes mellitus.  However, hypercholesterolemia is not a disability subject to service connection; therefore, the claim for service connection cannot be substantiated as a matter of law.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the Rating Schedule.).  

Regarding the claim of hypertension, the recently submitted medical evidence provides a current diagnosis of hypertension, but does not contain any evidence regarding the nexus of the Veteran's hypertension.  In the Veteran's recent statements, he contends that he has a current diagnosis of hypertension and that it is related to service.  In addition, the Veteran contends that his hypertension is secondary to service-connected diabetes mellitus.  The medical evidence is new and material evidence as it provides a current diagnosis of hypertension, which was not established at the time of the last final disallowance.  The lay evidence is also new and material evidence as it raises a new theory of entitlement not previously considered at the last final disallowance.  

Regarding the claim of esophagitis and acid reflux, the recently submitted medical evidence demonstrates continued treatment for esophagitis and GERD; however, the medical evidence does not contain any evidence regarding the nexus of the Veteran's esophagitis and GERD.  As such, while the recently submitted medical evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim of service connection; the medical evidence does not tend to show that the Veteran's current esophagitis and GERD were incurred in service.  In the Veteran's recent statements, he contends that his current esophagitis and acid reflux is related to several upper respiratory infections and gastrointestinal symptoms he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.       

Regarding the claim of hiatal hernia, the recently submitted medical evidence does not demonstrate current treatment for a hiatal hernia.  In addition, the medical evidence does not contain any evidence regarding a nexus of the Veteran's hiatal hernia to his military service.  As such, the recently submitted medical evidence is not new and material evidence as is does not relate to the Veteran's hiatal hernia.  In the Veteran's recent statements, he contends that his current hiatal hernia is related to several gastrointestinal symptoms he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.       

Regarding the claim of diverticulitis, the recently submitted medical evidence demonstrates treatment for a diverticular condition; however, the medical evidence does not contain any evidence regarding the nexus of the Veteran's diverticular condition.  As such, while the recently submitted medical evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim of service connection; the medical evidence does not tend to show that the Veteran's current diverticular condition was incurred in service.  In the Veteran's recent statements, he contends that his current diverticulitis is related to several upper respiratory infections and gastrointestinal symptoms he experienced during service.  Alternatively, the Veteran contends that his current diverticulitis is related to his sleep apnea.  The Veteran's assertions of direct service connection reiterate his previous contentions made for his original service connection claim, and, therefore, are cumulative and redundant of evidence previously of record and are not new and material.  Regarding the Veteran's assertions of secondary service connection as due to sleep apnea, as the Board is not reopening the claim of service connection for sleep apnea, discussed below, the new assertions do not relate to an unestablished fact necessary to substantiate the claim of service connection.  

Regarding the claim of nausea with vomiting, the recently submitted medical evidence does not demonstrate current a disability manifested by nausea and vomiting that is subject to service connection.  In addition, the medical evidence does not contain any evidence regarding a nexus of the Veteran's digestive complaints to his military service.  As such, the recently submitted medical evidence is not new and material evidence as is does not relate to the Veteran's nausea and vomiting.  In the Veteran's recent statements, he contends that he has current disability manifested by nausea and vomiting and that is related to several upper respiratory infections and gastrointestinal symptoms he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.       

Regarding the claim of sleep apnea, the recently submitted medical evidence demonstrates treatment for sleep apnea; however, the medical evidence does not contain any evidence regarding the nexus of the Veteran's sleep apnea.  As such, while the recently submitted medical evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim of service connection; the medical evidence does not tend to show that the Veteran's current sleep apnea was incurred in service.  In the Veteran's recent statements, he contends that his current sleep apnea is related to several upper respiratory infections he experienced during service; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.       

Regarding the claim of inner ear dysfunction, the recently submitted medical evidence demonstrates treatment for an ear condition; however, the medical evidence does not contain any evidence regarding the nexus of the Veteran's inner ear dysfunction.  As such, while the recently submitted medical evidence is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim of service connection; the medical evidence does not tend to show that the Veteran's current inner ear dysfunction was incurred in service.  In the Veteran's recent statements, he contends that his current inner ear dysfunction began during service and has continued since service separation; however, these statements reiterate his previous contentions made for his original service connection claim.  Therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.       

For these reasons, the Board finds that new and material evidence has not been received sufficient to reopen the claims of service connection for a skin disorder of the feet, asthma, emphysema, allergic rhinitis, sinusitis, hypercholesterolemia, esophagitis and acid reflux, hiatal hernia, diverticulitis, nausea with vomiting, sleep apnea, and inner ear dysfunction.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, these claims of service connection are not reopened.  However, based on the above, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for hypertension, and this claim is reopened.  Entitlement to service connection for hypertension is addressed in the Remand section below.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sinus bradycardia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Sinus Bradycardia - Analysis

The Veteran contends that service connection is warranted for sinus bradycardia.  Specifically, the Veteran contends that he was diagnosed with sinus bradycardia during service, and has continued to experience symptoms of sinus bradycardia since service separation.  

Sinus bradycardia is "a slow sinus rhythm, with a heart rate of less than 60 beats per minutes in an adult; it is common in young adults and in athletes, but it also a manifestation of some disorders."  Dorland's Illustrated Medical Dictionary, p. 245 (32nd ed. 2012).  Without objective symptoms or medical findings that the sinus bradycardia resulted in some pathology indicative of disability, the presence of sinus bradycardia is essentially a clinical finding, and not a "disability" as used for VA purposes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.

The Board first finds in-service documentation of sinus bradycardia.  An October 1974 service treatment record indicates the Veteran reported chest pain with dizziness and a tension-type headache following an incident that angered the Veteran; the Veteran's pulse rate was documented at 64 beats per minute.  The service clinician indicated a likely diagnosis of functional chest pain with anxiety and ordered an electrocardiogram.  The October 1974 service electrocardiographic report indicates the Veteran demonstrated sinus bradycardia with an early repolarization pattern.  A follow-up service treatment record, dated the next day, indicated that the Veteran was "much improved" and documented a resting pulse rate of 76 beats per minute.  The service treatment records contain no additional follow-up treatment regarding the Veteran's complaints of chest pain, nor any additional cardiac testing or assessment.  

Additional service treatment records contain several measurements of the Veteran's resting pulse rate.  The May 1969 service pre-induction examination report documents a resting pulse rate of 72 beats per minute.  The October 1971 service entrance examination report documents a resting pulse rate of 72 beats per minute.  A May 1974 service treatment record documents a resting pulse rate of 76 beats per minute. An April 1975 service examination report documents a resting pulse rate of 76 beats per minute; the service physician indicated a normal cardiac examination.  A July 1975 service treatment record documents a resting pulse rate of 68 beats per minute. The May 1977 service separation examination report documents a resting pulse rate of 60 beats per minute; the service physician indicated a normal cardiac examination.  

After a review of all the evidence of record, both lay and medical, however, the Board finds that service connection for sinus bradycardia is not warranted.  Specifically, the Board finds the weight of the evidence is against a finding of a current disability manifested by sinus bradycardia.  Private and VA treatment records from 2011 through 2013 indicate that the Veteran consistently denied symptoms of chest pain, dizziness, shortness of breath, palpitations, and an irregular heart beat.  Private and VA clinicians during the appeal period consistently documented normal cardiovascular examination.  Recorded pulse rates during the appeal period range from a low of 68 beats per minute (September 2012, May 2013) to a high of 84 beats per minute (June 2012).  

In an April 2010 statement, the Veteran indicated that the in-service finding of sinus bradycardia was directly related to his current breathing and stomach conditions.  Specifically, the Veteran indicated that he was diagnosed with sinus bradycardia and upper respiratory infections during service, both of which were directly related to his sinuses, which "damaged [his] ability to breathe properly resulting in stomach problems."  

The Veteran was scheduled for VA cardiac examinations in August 2010 and October 2010; however, the Veteran indicated that he would not attend the scheduled examinations.  

In December 2010, the Veteran filed a claim for ischemic heart disease as due to exposure to Agent Orange.  In September 2011, a VA examiner reviewed the evidence of record and conducted a telephone interview with the Veteran.  The VA examiner indicated that there was no evidence of ischemic heart disease or coronary artery disease.  The VA examiner noted the Veteran's treatment for hypertension, but noted no complaints of palpitations, dyspnea on exertion, shortness of breath, chest pain, or claudication-type pain.  

In the March 2011 Notice of Disagreement, the Veteran indicated that he was diagnosed with sinus bradycardia during service, which "can result in fainting and shortness of breath."  The Veteran also indicated that he was treated on numerous occasions for upper respiratory infections during service, "to include the sinuses that affected [his] breathing and abnormal heart rate."  The Veteran then indicated that he currently takes medications for both asthma and his heart, thereby warranting service connection.  Finally, the Veteran indicated that service connection is also warranted for sinusitis because he was treated for upper respiratory infections in service and was diagnosed as having sinus bradycardia.  

The Board has considered the contentions of the Veteran, and finds the Veteran competent to report symptoms that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as providing a cardiac diagnosis for which service connection may be granted.  Jandreau, 492 F.3d 1372, 1377.  Therefore, the Board affords the Veteran's statements regarding a current diagnosis and a nexus to service little probative weight.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability manifested by sinus bradycardia.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability manifested by sinus bradycardia for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sinus bradycardia, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for sinus bradycardia, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The application to reopen a claim of service connection for a skin disorder of the feet is denied. 

The application to reopen a claim of service connection for asthma is denied. 

The application to reopen a claim of service connection for emphysema is denied.

The application to reopen a claim of service connection for allergic rhinitis is denied. 

The application to reopen a claim of service connection for sinusitis is denied.

The application to reopen a claim of service connection for hypercholesterolemia is denied. 

The application to reopen a claim of service connection for hypertension is granted.

The application to reopen a claim of service connection for esophagitis and acid reflux is denied.

The application to reopen a claim of service connection for a hiatal hernia is denied. 

The application to reopen a claim of service connection for diverticulitis is denied. 

The application to reopen a claim of service connection for nausea with vomiting is denied. 

The application to reopen a claim of service connection for sleep apnea is denied.  

The application to reopen a claim of service connection for inner ear dysfunction is denied.  

Service connection for sinus bradycardia is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for hypertension and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
A VA opinion has not been obtained in connection with the Veteran's claim of service connection for hypertension.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination or obtain a medical opinion when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran served in the Republic of Vietnam between March 1972 and February 1973, and, therefore, is presumed to have been exposed to herbicides, to include Agent Orange.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2012 report "Veterans and Agent Orange: Update 2012" the Institute of Medicine categorized hypertension as having limited or suggestive evidence of an association with herbicide exposure.  See 79 Fed. Reg. 20308 (Apr. 11, 2014).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding factors could not be ruled out with confidence.  
 
Because the 2012 Agent Orange Update allows that there is some, albeit limited, evidence of an association between hypertension and herbicide exposure, the Board finds that a remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused by his in-service herbicide exposure.  McLendon, 20 Vet. App. at 81.

Regarding the claim for a TDIU, controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  
38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

Currently, the Veteran's combined disability rating is 30 percent.  Therefore, the Veteran does not meet the schedular rating criteria for consideration of a TDIU.  However, the Board is remanding the claim of service connection for hypertension, which may have an outcome that affects the TDIU issue.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for hypertension, and adjudication of the TDIU issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to a VA examiner for an opinion to assist in determining the nature and etiology of the Veteran's current hypertension.  The claims file should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and sound medical principles, the VA examiner should offer the following opinions: 

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred during active service?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was (i) caused or (ii) aggravated (permanently worsened) by service-connected diabetes mellitus?

If the opinion is that service-connected diabetes mellitus aggravated the Veteran's hypertension, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In rendering the above opinions, the VA examiner should discuss the relevance, if any, of the findings of the Institute of Medicine report "Veterans and Agent Orange: Update 2012" that categorizes hypertension as having limited or suggestive evidence of association with herbicide exposure. 

A thorough explanation should be provided for the opinions rendered. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


